       Case 1:20-cr-00644-RMB Document 4 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA                      :      ORDER

                   - v. -                     :      20    Cr.   644    (RMB)

ALEXANDER GIL,                                :

                        Defendant.            :

- - - - - - - - - - - - - - - - - - - - x

            WHEREAS,   the    Coronavirus   Aid,   Relief,     and   Economic

Securities   Act    (“CARES   Act”)   findings     made   by   the   Judicial

Conference of the United States and the March 30, 2020 Standing

Order of Chief Judge Colleen McMahon of the Southern District of

New York allow for guilty pleas to be taken by video or telephone

conference, subject to certain findings made by the District Judge;

see Southern District of New York Standing Order, 20 MC 176, March

30, 2020;

            WHEREAS, a letter-application was made by the United

States of America on December 7, 2020 in advance of a change of

plea colloquy scheduled to be held in December 2020, seeking to

proceed with that colloquy by videoconference pursuant to Section

15002 et seq. of the CARES Act. See H.R. 748, Section 15002 et

seq., P.L. 116-136, signed into law on March 27, 2020 (noting that

if “the district judge in a particular case finds for specific

reasons that the plea . . . in that case cannot be further delayed

without serious harm to the interests of justice, the plea . . .
         Case 1:20-cr-00644-RMB Document 4 Filed 12/08/20 Page 2 of 2



may    be   conducted       by   video     teleconference,      or    by   telephone

conference     if     video        teleconferencing        is      not     reasonably

available”);

             WHEREAS, in support of that application, the Government

set forth facts establishing specific reasons to proceed with the

defendant’s change of plea proceeding via a video teleconference;

             THE    COURT    HEREBY      FINDS    that   because     the   defendant

consented to proceeding remotely, and for the reasons set forth in

the Government’s December 7, 2020 submission, the proceeding could

not have been further delayed without serious harm to the interests

of justice; and

             IT IS HEREBY ORDERED that the parties’ joint application

to proceed with the defendant’s change of plea proceeding via video

or    teleconference    is       granted    for   the    reasons     stated   in   the

Government’s application.


SO ORDERED:

Dated:       New York, New York
                        8
             December _____, 2020

                                         _________________________________
                                         HONORABLE RICHARD M. BERMAN
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF NEW YORK
